Citation Nr: 0421614	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to June 29, 2001, for 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from May 1970 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Des Moines, Iowa (RO).  A claim for 
service connection for hearing loss was received by VA in 
June 2001.  A May 2002 rating decision granted entitlement to 
service connection for hearing loss and entitlement to 
service connection for tinnitus, both of which became 
effective June 29, 2001.  A 0 percent evaluation was assigned 
for hearing loss and a 10 percent evaluation was assigned for 
tinnitus.  The veteran timely appealed the effective date of 
the grant of service connection for tinnitus.

Although the issue of entitlement to an effective date prior 
to June 29, 2001, for service connection for hearing loss was 
certified on appeal, the Board finds that a notice of 
disagreement to this issue is not of record.  An appeal of a 
rating decision is commenced by a written and timely filed 
notice of disagreement, and it is perfected, after issuance 
of a statement of the case, by a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2003).  The notice of 
disagreement need not use special wording; it need only 
evince disagreement with an RO decision and a desire for 
appellate review.  38 C.F.R. § 20.201 (2003).  However, if 
the appellant wishes to appeal only one of several issues 
addressed by the rating decision, the notice of disagreement 
must make that clear.  Id.  

In this case, the veteran could not have been clearer in 
stating that he wished to appeal only the issue of 
entitlement to an effective date prior to June 29, 2001, for 
service connection for tinnitus.  Accordingly, the Board does 
not have jurisdiction and therefore, will not address, the 
issue of entitlement to an effective date prior to June 29, 
2001, for service connection for hearing loss.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter on file from VA discussing 
the requirements of the VCAA.  Consequently, there is no 
notice to the veteran of the division of responsibilities 
between him and VA in obtaining evidence relevant to his 
claims .  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Based on the above, this case is being remanded for the 
following action:  

The RO should take appropriate steps to 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


